DETAILED ACTION

This communication is in response to applicant's response filed under 37 C.F.R. §1.111, dated February 28, 2022 in response to a non-final office action.  Claims 1-2, 4-8, 11, 13-15, and 17 have been amended.  Claims 1-2, 4-8, 11, 13-15, and 17 are subject to examination and have been examined.

Acknowledgement is made to the following amendments made by the Applicant:
  Applicant's amendment to claims 2 and 15 to obviate the previous objection to claims 2 and 15.  The previous objection to the said claims is hereby withdrawn.
  Applicant's amendment to claims 5 and 7-8 to obviate the previous rejection in regard to 35 U.S.C 112(b) indefiniteness.  The previous rejection to the said claims is hereby withdrawn.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification, as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “an application information acquisition part … configured to” in claim 11.
“an operation information acquisition part … configured to” in claims 11, 15.
“an authentication part … configured to” in claim 11.
“an output part … configured to” in claim 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f):
For claims 11 and 16-17, ¶ [0049]:  “Fig. 4 shows the configuration of the operation management device 3 according to the first embodiment. The operation management device 3 includes a communication part 31, a storage 32, and a controller 33.”  Additionally, ¶ [0052] describes the structure associated the controller 33, which is a CPU, used to implement the functions of the operation information acquisition part, the authentication part, and the output part:  “the controller 33 is configured of a CPU. The controller 33 executes operation management programs stored on the storage 32 to achieve the functions of the application information acquisition part 331, the operation information acquisition part 332, the authentication part 333, and the output part 334.”  Also, structure associated with storage 32 is recited in ¶ [0051]: “The storage 32 is configured of storage media including a ROM, a RAM, and the like”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 11, 15, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 11, the claim recites the limitation, “... which the communication terminal acquires from a flight device during its flight over the wireless communication line different from the mobile telephone line, and flight-device identification information to identify the flight device …” (Emphases added).  It is unclear if the “flight device” and “flight-device identification information” are intended to be different from the device and/or information previously recited in the claim.  For purposes of examination, the Examiner has interpreted the limitation to read, “... which the communication terminal acquires from the flight device during its flight over the wireless communication line different from the mobile telephone line, and the flight-device identification information to identify the flight device …” (Emphases added).  

Regarding claims 15 and 17, claims 15 and 17 each depend on independent claim 11 and therefore, inherit the 35 U.S.C. 112(b) issues of the independent claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 7, 11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (Korean Patent Application Publication, KR20170062198A, hereinafter, “Lee”).
Regarding claim 1, Lee teaches:
An operation management method adapted to an operation management device (Lee: the drone control center 40 [i.e., operation management device] is a server connected to the network 40 and includes an authentication server 50 and a control server 60.  Figs. 1, 3 and ¶ [0017]) configured to manage an operation of a flight device (Lee: drone 10.  Fig. 1 and ¶ [0016]) linked with a communication terminal over a wireless communication line which uses unlicensed bands (Lee: The mobile communication terminal 110 includes ... a Bluetooth module 116 that can remotely control the drone 10 through the Bluetooth network 36 [BT network, i.e., wireless communication line, uses unlicensed bands].  Fig. 1 and ¶ [0022]) and is different from a mobile telephone line using licensed bands (Lee: the network 30 may be configured as a long term evolution network (LTE network, Long term evolution network) [i.e., LTE network uses licensed bands] ... the user accesses the authentication server 50 and the control server 60 through the mobile communication terminal 110 and the client computer 120 connected to the network 30 ... The mobile communication terminal 110 is a smart phone (Smart phone: 112), a mobile phone such as a cellular phone.  Fig. 1 and ¶ [0022]) for a subscriber  having subscriber identification information (Lee: the user [i.e., subscriber] accesses the authentication server 50 through ... the mobile communication network 34 and registers user information [i.e., subscriber identification information] and drone information to be authenticated for the user and the drone 10 . (S100).  Figs. 1, 3, 4 and ¶ [0025]), the method comprising:
acquiring, from the communication terminal over the mobile telephone line different from the wireless communication line, flight application information including the subscriber identification information to identify the subscriber to the mobile telephone line, flight-device identification information to identify the flight device (Lee: the user [i.e., subscriber] accesses the authentication server 50 through ... the mobile communication network 34 [i.e., mobile telephone line] and registers user information [i.e., subscriber identification information] and drone information [i.e., flight-device information] to be authenticated for the user and the drone 10. (S100) [collectively, flight application information].  Figs. 1, 3, 4 and ¶ [0025]), and a flight area for the flight device to fly (Lee: The user requests flight approval of the drone 10 [i.e., flight area for the flight device] from the control server 60 through the drone flight control application 130 of the mobile communication terminal 110 (S114).  Figs. 1, 3, 4 and ¶ [0026]);
acquiring, from the communication terminal over the mobile telephone line, operation information including the subscriber identification information, the flight-device identification information, and position information representing a position of the flight device (Lee: When it is determined that the user and the drone 10 are authenticated, the control server 60 processes the location information of the drone 10 [i.e., position information of the flight device] and the mobile communication terminal 110 to determine whether it is a flight safety zone (S118).  Figs. 1, 3, 5 and ¶ [0026]), which the communication terminal acquires from the flight device during its flight of the flight device over the wireless communication line different from the mobile telephone line (Lee: The mobile communication terminal 110 includes ... a Bluetooth module 116 that can remotely control the drone 10 through the Bluetooth network 36 [i.e., communication terminal communicates with the flight device through the Bluetooth network, different from the mobile phone network 34 above].  Figs. 1, 2 and ¶ [0022]); and
performing an authentication as to whether the operation information complies with the flight application information upon determining whether the position information of the flight device be included in the flight area for the flight device to fly (Lee: When it is determined that the user and the drone 10 are authenticated, the control server 60 processes the location information of the drone 10 [i.e., position information of the flight device] and the mobile communication terminal 110 to determine whether it is a flight safety zone [i.e., flight area for the flight device to fly] (S118).  Figs. 1, 3, 5 and ¶ [0026]), thus implementing (i) or (ii),
(i) upon successful authentication, sending permit information to permit the flight of the flight device to the communication terminal (Lee: When it is determined that the drone 10 [i.e., flight device] and the mobile communication terminal 110 are located in the flight safety zone, the control server 60 transmits a flight approval code [i.e., permit information] to the mobile communication terminal 110 (S120).  Figs. 1, 3, 5 and ¶ [0026]),
(ii) upon failed authentication, sending error information to the communication terminal, thus displaying the error information on the communication terminal (Lee: When it is determined that the drone 10 and the mobile communication terminal 110 are not located in the flight safety zone in the above step (S118), the control server 60 sends a flight approval rejection message 122 [i.e., error information upon failed authentication] to the drone air control application 130 [application installed in the mobile communication terminal 110].  Figs. 1, 3, 5 and ¶ [0026]).

Regarding claim 7, Lee discloses on the features with respect to claim 1 as outlined above.
Lee further teaches:  
wherein, the communication terminal is configured to acquire the position information from the flight device, being incapable of using the mobile telephone line over the wireless communication line (Lee: The mobile communication terminal 110 includes ... a Bluetooth module 116 that can remotely control the drone 10 through the Bluetooth network 36 [i.e., communication terminal communicates with the flight device through the Bluetooth network, different from the mobile phone network 34 above].  Figs. 1, 2 and ¶ [0022]), and wherein the operation management device is configured to acquire the position information from the communication terminal over the mobile telephone line (Lee: When it is determined that the user and the drone 10 are authenticated, the control server 60 processes the location information of the drone 10 [i.e., position information of the flight device] and the mobile communication terminal 110 to determine whether it is a flight safety zone (S118) ... The mobile communication terminal 110 is a smart phone (Smart phone: 112), a mobile phone such as a cellular phone.  Figs. 1, 3, 5 and ¶ [0026, 0022]).

Regarding claim 11, Lee teaches:
An operation management device (Lee: the drone control center 40 [i.e., operation management device] is a server connected to the network 40 and includes an authentication server 50 and a control server 60.  Figs. 1, 3 and ¶ [0017]) configured to manage an operation of a flight device (Lee: drone 10.  Fig. 1 and ¶ [0016]) linked with a communication terminal over a wireless communication line which uses unlicensed bands (Lee: The mobile communication terminal 110 includes ... a Bluetooth module 116 that can remotely control the drone 10 through the Bluetooth network 36 [BT network, i.e., wireless communication line, uses unlicensed bands].  Fig. 1 and ¶ [0022]) and is different from a mobile telephone line using licensed bands (Lee: the network 30 may be configured as a long term evolution network (LTE network, Long term evolution network) [i.e., LTE network uses licensed bands] ... the user accesses the authentication server 50 and the control server 60 through the mobile communication terminal 110 and the client computer 120 connected to the network 30 ... The mobile communication terminal 110 is a smart phone (Smart phone: 112), a mobile phone such as a cellular phone.  Fig. 1 and ¶ [0022]) for a subscriber having subscriber identification information (Lee: the user [i.e., subscriber] accesses the authentication server 50 through ... the mobile communication network 34 and registers user information [i.e., subscriber identification information] and drone information to be authenticated for the user and the drone 10 . (S100).  Figs. 1, 3, 4 and ¶ [0025]), the operation management device comprising:
an application information acquisition part (Lee: the authentication server 50.  Figs. 3 and ¶ [0025]) configured to acquire from the communication terminal over the mobile telephone line, flight application information including the subscriber identification information to identify the subscriber to the mobile telephone line, flight-device identification information to identify the flight device (Lee: the user [i.e., subscriber] accesses the authentication server 50 through ... the mobile communication network 34 [i.e., mobile telephone line] and registers user information [i.e., subscriber identification information] and drone information [i.e., flight-device information] to be authenticated for the user and the drone 10. (S100) [collectively, flight application information].  Figs. 1, 3, 4 and ¶ [0025]), and a flight area for the flight device to fly (Lee: The user requests flight approval of the drone 10 [i.e., flight area for the flight device] from the control server 60 through the drone flight control application 130 of the mobile communication terminal 110 (S114).  Figs. 1, 3, 4 and ¶ [0026]);
an operation information acquisition part Lee: the control server 60.  Figs. 3 and ¶ [0026]) configured to acquire from the communication terminal over the mobile telephone, operation information including the subscriber identification information, position information representing a position of the flight device (Lee: When it is determined that the user and the drone 10 are authenticated, the control server 60 processes the location information of the drone 10 [i.e., position information of the flight device] and the mobile communication terminal 110 to determine whether it is a flight safety zone (S118).  Figs. 1, 3, 5 and ¶ [0026]), which the communication terminal acquires from a flight device during its flight over the wireless communication line different from the mobile telephone line, and flight-device identification information to identify the flight device (Lee: The mobile communication terminal 110 includes ... a Bluetooth module 116 that can remotely control the drone 10 through the Bluetooth network 36 [i.e., communication terminal communicates with the flight device through the Bluetooth network, different from the mobile phone network 34 above].  Figs. 1, 2 and ¶ [0022]); and
an authentication part (Lee: the authentication server 50.  Figs. 3 and ¶ [0025]) configured to perform an authentication as to whether the operation information complies with the flight application information upon determining whether the position information of the flight device be included in the flight area for the flight device to fly (Lee: When it is determined that the user and the drone 10 are authenticated, the control server 60 processes the location information of the drone 10 [i.e., position information of the flight device] and the mobile communication terminal 110 to determine whether it is a flight safety zone [i.e., flight area for the flight device to fly] (S118).  Figs. 1, 3, 5 and ¶ [0026]), thus implementing (i) or (ii),
(i) upon successful authentication, sending permit information to permit the flight of the flight device to the communication terminal (Lee: When it is determined that the drone 10 [i.e., flight device] and the mobile communication terminal 110 are located in the flight safety zone, the control server 60 transmits a flight approval code [i.e., permit information] to the mobile communication terminal 110 (S120).  Figs. 1, 3, 5 and ¶ [0026]),
(ii) upon failed authentication, sending error information to the communication terminal, thus displaying the error information on the communication terminal (Lee: When it is determined that the drone 10 and the mobile communication terminal 110 are not located in the flight safety zone in the above step (S118), the control server 60 sends a flight approval rejection message 122 [i.e., error information upon failed authentication] to the drone air control application 130 [application installed in the mobile communication terminal 110].  Figs. 1, 3, 5 and ¶ [0026]).

Regarding claim 13, Lee discloses on the features with respect to claim 1 as outlined above.
Lee further teaches:  
wherein the wireless communication line uses Bluetooth (Lee: The mobile communication terminal 110 includes ... a Bluetooth module 116 that can remotely control the drone 10 through the Bluetooth network 36.  Fig. 1 and ¶ [0022]).

Regarding claim 14, Lee discloses on the features with respect to claim 1 as outlined above.
Lee further teaches:  
transmitting, an authentication result to the communication terminal over the mobile telephone line (Lee: When it is determined that the drone 10 [i.e., flight device] and the mobile communication terminal 110 are located in the flight safety zone, the control server 60 transmits a flight approval code [i.e., permit information] to the mobile communication terminal 110 (S120).  Figs. 1, 3, 5 and ¶ [0026]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4-5, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Suzuki et.al. (US Patent Application Publication, 2018/0141676, hereinafter, “Suzuki”).
Regarding claim 2, Lee discloses on the features with respect to claim 1 as outlined above.
Lee does not explicitly teach:
storing, the flight application information representing a flight application of the flight device on a storage before acquiring the subscriber identification information, the position information, and the flight-device identification information from the communication terminal, wherein the flight application information includes information indicating a flight date and time in association with the flight area of the flight device. 
However, in the same field of endeavor, Suzuki teaches:
storing, the flight application information representing a flight application of the flight device on a storage before acquiring the subscriber identification information (Suzuki: The management server 11 [i.e., operation management device] includes ... a route information storage unit 31 which stores the registered route information [i.e., flight application information] where an autonomous flight schedule [i.e., flight application] has been registered in association with the identification information about the operator [i.e., subscriber identification information].  Fig. 3 and ¶ [0044]), the position information, and the flight-device identification information from the communication terminal, wherein the flight application information includes information indicating a flight date and time in association with the flight area of the flight device (Suzuki: The route information has information regarding an autonomous flight, for example, a date and time when the autonomous flight is to be performed, a flight altitude at the time of flight, a starting point, a target point, and a relay point from the starting point to the target point.  Fig. 3 and ¶ [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee to include the features as taught by Suzuki above in order to perform control as to whether to enable or disable a flight of a flying object based on authentication. (Suzuki, ¶ [0001]).

Regarding claim 4, Lee discloses on the features with respect to claim 1 as outlined above.
Lee does not explicitly teach:
transmitting permit information to permit the flight of the flight device due to a success of authentication to the flight device. 
However, in the same field of endeavor, Suzuki teaches:
transmitting permit information to permit the flight of the flight device due to a success of authentication to the flight device (Suzuki: the identification information about the operator is read from the authentication device 10 by the portable terminal including an IC and an IC reader for non-contact communication, and an application for flight permission for the flying object 1 is made from this portable terminal to the authentication server 11. Thus, the identification information about the operator and flight permission information (the result of flight enabled/disabled authentication) can be acquired in association with each other. These identification information and permission information can be inputted from the IC of the portable terminal or the like via the authentication accepting means 22. This allows control over the flight enabled/disabled state of the flying object 1 to be performed with two-step authentication by using the identification information about the operator and the flight permission information.  Figs. 1, 3 and ¶ [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee to include the features as taught by Suzuki above in order to perform control as to whether to enable or disable a flight of a flying object based on authentication. (Suzuki, ¶ [0001]).

Regarding claim 5, Lee discloses on the features with respect to claim 1 as outlined above.
Lee does not explicitly teach:
transmitting the subscriber identification information acquired from the communication terminal to a management apparatus managed by a common carrier operating communication over the mobile telephone line; and 
acquiring, by the operation management device, information relating to the subscriber having the subscriber identification information from the management apparatus. 
However, in the same field of endeavor, Suzuki teaches:
transmitting the subscriber identification information acquired from the communication terminal to a management apparatus managed by a common carrier operating communication over the mobile telephone line (Suzuki: the identification information about the operator is read from the authentication device 10 by the portable terminal including an IC and an IC reader for non-contact communication, and an application for flight permission for the flying object 1 is made from this portable terminal to the authentication server 11 [i.e., management apparatus].  Figs. 1, 3 and ¶ [0043]); and 
acquiring, by the operation management device, information relating to the subscriber having the subscriber identification information from the management apparatus (Suzuki: Thus, the identification information about the operator and flight permission information (the result of flight enabled/disabled authentication) can be acquired in association with each other. These identification information and permission information can be inputted from the IC of the portable terminal or the like via the authentication accepting means 22.  Figs. 1, 3 and ¶ [0043]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee to include the features as taught by Suzuki above in order to perform control as to whether to enable or disable a flight of a flying object based on authentication. (Suzuki, ¶ [0001]).

Regarding claim 15, Lee discloses on the features with respect to claim 11 as outlined above.
Lee does not explicitly teach:
further comprising a storage configured to store the flight application information representing a flight application of the flight device before the operation information acquisition part acquires the subscriber identification information, the position information, and the flight-device identification information from the communication terminal, wherein the flight application information includes information indicating a flight date and time in association with the flight area of the flight device. 
However, in the same field of endeavor, Suzuki teaches:
further comprising a storage configured to store the flight application information representing a flight application of the flight device before the operation information acquisition part acquires the subscriber identification information (Suzuki: The management server 11 [i.e., operation management device] includes ... a route information storage unit 31 which stores the registered route information [i.e., flight application information] where an autonomous flight schedule [i.e., flight application] has been registered in association with the identification information about the operator [i.e., subscriber identification information].  Fig. 3 and ¶ [0044]), the position information, and the flight-device identification information from the communication terminal, wherein the flight application information includes information indicating a flight date and time in association with the flight area of the flight device (Suzuki: The route information has information regarding an autonomous flight, for example, a date and time when the autonomous flight is to be performed, a flight altitude at the time of flight, a starting point, a target point, and a relay point from the starting point to the target point.  Fig. 3 and ¶ [0047]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee to include the features as taught by Suzuki above in order to perform control as to whether to enable or disable a flight of a flying object based on authentication. (Suzuki, ¶ [0001]).

Regarding claim 17, Lee-Suzuki discloses on the features with respect to claim 15 as outlined above.
Suzuki further teaches:
further comprising an output part configured to output permit information to permit the flight of the flight device due to a success of authentication to the flight device (Suzuki: the identification information about the operator is read from the authentication device 10 by the portable terminal including an IC and an IC reader for non-contact communication, and an application for flight permission for the flying object 1 is made from this portable terminal to the authentication server 11. Thus, the identification information about the operator and flight permission information (the result of flight enabled/disabled authentication) can be acquired in association with each other. These identification information and permission information can be inputted from the IC of the portable terminal or the like via the authentication accepting means 22. This allows control over the flight enabled/disabled state of the flying object 1 to be performed with two-step authentication by using the identification information about the operator and the flight permission information.  Figs. 1, 3 and ¶ [0043]).
The rationale and motivation for adding this teaching of Suzuki is the same as the rationale and motivation for Claim 15.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee-Suzuki in view of Tak (WIPO (PCT) Patent Application Publication, WO2018199361A1, hereinafter, “Tak”).
Regarding claim 6, Lee-Suzuki discloses on the features with respect to claim 1 as outlined above.
Lee-Suzuki does not explicitly teach:
transmitting, the flight application information corresponding to the subscriber identification information from the management apparatus to a charging management apparatus managed by an insurance company; and
transmitting a charging request from the charging management apparatus to the management apparatus to charge the subscriber having the subscriber identification for a premium of an insurance contact relating to the flight device. 
However, in the same field of endeavor, Tak teaches:
transmitting, the flight application information corresponding to the subscriber identification information from the management apparatus to a charging management apparatus managed by an insurance company (Tak: The insurance company server 700 shown in FIG. 6 receives the drone flight insurance contract request from the user's mobile communication terminal 200.  Fig. 6 and ¶ [0105]); and
transmitting a charging request from the charging management apparatus to the management apparatus to charge the subscriber having the subscriber identification for a premium of an insurance contact relating to the flight device (Tak: processes the drone flight insurance contract approval, and generates an electronic drone flight insurance policy for the user's mobile communication It is transmitted to the terminal 200.  Fig. 6 and ¶ [0105]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee-Suzuki to include the features as taught by Tak above in order to promote safe operation of the drone through drone flight reservation control. (Tak, ¶ [0004]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Ricci (US Patent Application Publication, 2018/0047295, hereinafter, “Ricci”).
Regarding claim 6, Lee discloses on the features with respect to claim 1 as outlined above.
Lee does not explicitly teach:
wherein when the operation management device is adapted to a plurality of flight devices, the operation management device is configured to acquire the position information, representing the position for each flight device among the plurality of flight devices, from each of the plurality of flight devices in association with its subscriber identification information, and wherein, the operation management device is configured to acquire the flight-device identification information for each flight device among the plurality of flight devices in association with its subscriber identification information. 
However, in the same field of endeavor, Ricci teaches:
wherein when the operation management device is adapted to a plurality of flight devices, the operation management device is configured to acquire the position information, representing the position for each flight device among the plurality of flight devices, from each of the plurality of flight devices in association with its subscriber identification information, and wherein, the operation management device is configured to acquire the flight-device identification information for each flight device among the plurality of flight devices in association with its subscriber identification information (Ricci: The Mobile telephone provider (G-X) [i.e., the operation management device] then forwards, in turn, the same request (FIG. 4/402) to the central control system [i.e., charging management apparatus] (FIG. 4/403) ... Once verified the feasibility of the mission, the centralized control system (E0) approves the mission and communicates it to the mobile telephone provider (G-X). The mobile telephone provider (G-X) at this point determines, after verification on the Billing DB (FIG. 4/406), the cost of having to charge to the transportation provider (U-X) and processes the script (FIG. 4/407).  Fig. 4 and ¶ [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Lee to include the features as taught by Ricci above in order to create a guidance system that manages vehicles even in adverse environmental conditions. (Ricci, ¶ [0012]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEM H NGUYEN whose telephone number is (408) 918-7636.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM PT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on (571) 270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.H.N./
Examiner, Art Unit 2416  

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416